The opinion of the court was delivered by
Stiles, J.
This is the same matter in connection with which this court heretofore prohibited the superior court of Pierce county from trying the question of title to the property seized under writ of attachment. State v. Superior Court of Pierce Co., 5 Wash. 639 (32 Pac. Rep. 553). The petitioner now seeks to have the superior court of Mason county prohibited from trying the question of title upon the affidavit delivered by him to the sheriff of Mason county, on the ground that the affidavit was not filed by the sheriff with the clerk of the superior court of Mason county, and that court has lost jurisdiction of the case. While the statute directs the sheriff to file the affidavit, and that the cause be placed upon the trial docket of the court, we see no reason why the failure of the sheriff to perform his official duty should now deprive the attaching creditors of their right to have the title adjudicated.
The petition is, therefore, denied.
Dunbar, C. J., and Hoyt, Scott and Anders, JJ., concur.